DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s RCE filed on 08/09/2021, examiner initiated interview conducted on 10/26/2021 and examiner’s amendments proposed on 10/26/2021.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Independent claims 1, 6, and 11 are amended. No claim is added. Claims 5, 10 and 15 were cancelled previously. Claims 1-4, 6-9 and 11-14 are pending.

EXAMINER’S AMENDMENTS
AN EXAMINER’S AMENDMENT TO THE RECORD APPEARS BELOW. SHOULD THE CHANGES AND/OR ADDITIONS BE UNACCEPTABLE TO APPLICANT, AN AMENDMENT MAY BE FILED AS PROVIDED BY 37 CFR 1.312. TO ENSURE CONSIDERATION OF SUCH AN AMENDMENT, IT MUST BE SUBMITTED NO LATER THAN THE PAYMENT OF THE ISSUE FEE. AUTHORIZATION FOR THIS EXAMINER’S AMENDMENT WAS GIVEN IN A TELEPHONE INTERVIEW AND VIA EMAIL WITH THE APPLICANT’S REPRESENTATIVE, ATTORNEY MICHAEL O’KEEFE, REG #72285. PLEASE ENTER THE FOLLOWING CLAIM AMENDMENTS: PLEASE REPLACE CLAIM 1, 6, and 11 WITH THE FOLLOWING:
1. (Currently Amended) A method of a grantor user conveying prototypical digital assets of the
grantor user to a grantee user comprising:
monitoring for information regarding a grantor user’s status, wherein the information comprises location events, biometric events, news events, and social events, 
calculating a trigger index events and a set of grantor user defined grant rules of a grant, which set thresholds for conveying the prototypical digital assets to the grantee user, to determine a conveyance of the prototypical digital assets to the grantee user, wherein the conveyance occurs when the trigger index is below a threshold value, wherein the thresholds comprising a time period and at least one event associated with the digital assets to be conveyed to the grantee user, the trigger index is calculated based on a weighted probability function associated with one or more monitored events; 
notifying a grantee user when the grantor user’s status fails to surpass a threshold in the grant rules of the grant;
receiving at least a personal ID number associated with the grantee user;
displaying prototypical digital assets granted to the grantee user; and
for all prototypical digital assets accepted by the grantee user from the grantor user:
decrypting the prototypical digital asset using a private key of the grantee user;
obtaining a private key of the grantor user associated with the prototypical digital asset;

processing the decrypted grant of the prototypical digital asset according to the thresholds set in the grant rules set by the grantor user.

6. (Currently Amended) A computer program product for a grantor user conveying prototypical digital assets of the grantor user to a grantee user using a computer comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising:
monitoring, by the computer, for information regarding a grantor user’s status, wherein the information comprises location events, biometric events, news events, and social events, and wherein the grantor user’s status is selected from a group consisting of a location of the grantor, a health condition of the grantor, a cognitive ability of the grantor, and a living status of the grantor;
calculating, by the computer, a trigger index events and a set of grantor user defined grant rules of a grant, which set thresholds for conveying the prototypical digital assets to the grantee user, to determine a conveyance of the prototypical digital assets to the grantee user, wherein the conveyance occurs when the trigger index is below a threshold value, wherein the thresholds comprising a time period and at least one event associated with the digital assets to be conveyed to the grantee user, the trigger index is calculated based on a weighted probability function associated with one or more monitored events; 
notifying, by the computer, a grantee user when the grantor user’s status fails to surpass a threshold in the grant rules of the grant;
receiving, by the computer, at least a personal ID number associated with the grantee user;
displaying, by the computer, prototypical digital assets granted to the grantee user; and for all prototypical digital assets accepted by the grantee user from the grantor user the computer:
decrypting the prototypical digital asset using a private key of the grantee user;
obtaining a private key of the grantor user associated with the prototypical digital asset;
processing the grant of the prototypical digital asset by decrypting the grant using the grantor user’s private key; and
processing the decrypted grant of the prototypical digital asset according to the thresholds set in the grant rules set by the grantor user.

11. (Currently Amended) A computer system for a grantor user conveying prototypical digital assets of the grantor user to a grantee user, the computer system comprising a computer comprising at least one processor, one or more memories, one or more 
monitoring, by the computer, for information regarding a grantor user’s status, wherein the information comprises location events, biometric events, news events, and social events, and wherein the grantor user’s status is selected from a group consisting of a location of the grantor, a health condition of the grantor, a cognitive ability of the grantor, and a living status of the grantor;
calculating, by the computer, the grantor user’s status based on the monitored information and a set of grantor user defined grant rules associated with the digital assets to be conveyed to the grantee user, wherein the grant rules set thresholds for conveying the digital assets to the grantee user;
monitoring, by the computer, for information regarding a grantor user’s status;
calculating, by the computer, a trigger index events and a set of grantor user defined grant rules of a grant, which set thresholds for conveying the prototypical digital assets to the grantee user, to determine a conveyance of the prototypical digital assets to the grantee user, wherein the conveyance occurs when the trigger index is below a threshold value, wherein the thresholds comprising a time period and at least one event associated with the digital assets to be conveyed to the grantee user, the trigger index is calculated based on a weighted probability function associated with one or more monitored events; 

receiving, by the computer, at least a personal ID number associated with the grantee user;
displaying, by the computer, prototypical digital assets granted to the grantee user; and
for all prototypical digital assets accepted by the grantee user from the grantor user the computer:
decrypting the prototypical digital asset using a private key of the grantee user;
obtaining a private key of the grantor user associated with the prototypical digital asset;
processing the grant of the prototypical digital asset by decrypting the grant using the grantor user’s private key; and
processing the decrypted grant of the prototypical digital asset according to the thresholds set in the grant rules set by the grantor user.



ALLOWABLE SUBJECT MATTER
Claims 1-4, 6-9 and 11-14 are allowed in light of applicant’s amendments in RCE, examiner’s amendments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 1 recites, inter-alia, “calculating a trigger index events and a set of grantor user defined grant rules of a grant, which set thresholds for conveying the prototypical digital assets to the grantee user, to determine a conveyance of the prototypical digital assets to the grantee user, wherein the conveyance occurs when the trigger index is below a threshold value, wherein the thresholds comprising a time period and at least one event associated with the digital assets to be conveyed to the grantee user, and wherein the trigger index is calculated based on a weighted probability function associated with one or more monitored events”. Although Rajagopalan (US20160260187) teaches determining grantor’s status based on the monitored events and set of grantor defined rules (Para. 0052, 0080) and Marson (US20170034182) teaches determining grantor’s status based on certain threshold where in the threshold comprising a time period and at least one event (Para. 0063, 0064, 0065 and 0094), none of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 1 at or before the time it was filed.
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 with proper motivation at or before the time it was effectively filed. 
Independent claims 6 and 11 although are different, further recites similar limitations to those found in claim 1. Therefore, claims 6 and 11 are considered to be allowable for the same reason as discussed above.
2-4, 7-9 and 12-14 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                             /TAGHI T ARANI/                     Supervisory Patent Examiner, Art Unit 2438